Title: To George Washington from James Caldwell, 23 July 1778
From: Caldwell, James
To: Washington, George


          
            Sir
            Springfield [N.J.] July 23. 1778.
          
          The Comy General having requested me to convey to the Count D’Estaing Your Excellencys
            present, I hurried the Cattle down & got them on board in time. For fear of some
            delay I went down myself and the Count in politest terms desired me to return his thanks
            to your Excellency for the seasonable Present, and told me that as he had a supply of
            sheep & Poultry in another way, he woud not have those sent on  Board directd by your excellency, till I shoud receive further orders from him. The
            next morning, Yesterday, the fleet got under way.
          By faithful men from New York, I am informed the Transports are watering, & the
            common report is that they woud get home if they could, The inhabitants suffer for
            Provetions & only hope for relief by a superior fleet from England. Officers
            openly curse the Ministry, & the noise increases.
          The report at the Hook is that part of your Army is to return & the Troops from
            the fleet to land & join them—That the fleet sail out for a blind &
            decoy. Howe will probably be perplexed—Although he well knows that large ships cannot
            come in to disturb him, & he has nothing to fear from small ones. With kindest
            wishes & all due respect, Your Excellencys most obedt and very huml. sert
          
            James Caldwell
          
        